              Case 2:20-cv-05580-CFK Document 11 Filed 12/29/20 Page 1 of 1




                          IN THE FEDERAL DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

FCS Capital, LLC
And Barry Shargel and Emil Yashayev                        Case No.   2:20-cv-5580


V.



Joshua   L. Thomas,   Esquire                              CERTIFICATE        OF MERIT

                                       CERTIFICATE       OF MERIT

Certificate   of Merit as to Joshua L. Thomas, Esquire

 I, Lionel Artom-Ginzburg,      Esquire, certify that:


 Qan appropriate licensed professional has supplied awritten statement to theundersigned that
there is a basis to conclude that the care, skill or knowledge exercised or exhibited by this
defendant in the treatment, practice or work that is the subject of the complaint, fell outside
acceptable professional standards and that such conduct was a cause in bringing about the harm;

 AND/OR


 € the claim thatthis defendant deviated from an acceptableprofessional standard is based
solely on allegations that other licensed professionals for whom this defendant is responsible
deviated from an acceptable professional standard and an appropriate licensed professional has
supplied a written statement to the undersigned that there is a basis to conclude that the care, skill
or knowledge exercised or exhibited by the other licensed professionals in the treatment, practice
or work that is the subject of the complaint, fell outside acceptable professional standards and
that such conduct was a cause in bringing about the harm;

 OR


 € experttestimonyofanappropriatelicensedprofessionalisuru'iecessaryforprosecutionofthe
claim against this defendant.

 Date: December 29, 2020                                  !
                                                         Lionel Artom-Ginzburg,  Esquire
                                                         PA ID#88644
                                                         834 Chestnut Street
                                                         Suite 206
                                                         Philadelphia, PA 19107-5100
                                                         (215) 925-2915
                                                         (267) 930-3934 FAX
